
	
		IB
		Union Calendar No. 20
		111th CONGRESS
		1st Session
		H. R. 1575
		[Report No.
		  111–50]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 17, 2009
			Mr. Conyers (for
			 himself, Mr. Cohen,
			 Mr. Nadler of New York,
			 Mr. Delahunt,
			 Mr. Johnson of Georgia,
			 Mr. Pierluisi,
			 Ms. Fudge, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		
			March 24, 2009
			Additional sponsors: Ms.
			 Wasserman Schultz, Mr.
			 Boswell, Mr. Baca,
			 Ms. Jackson-Lee of Texas,
			 Ms. Eshoo,
			 Ms. Hirono, and
			 Mr. Sherman
		
		
			March 24, 2009
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To authorize the Attorney General to limit
		  or recover excessive compensation paid or payable by entities that have
		  received Federal financial assistance on or after September 1,
		  2008.
	
	
		1.Short titleThis Act may be cited as the
			 End Government Reimbursement of
			 Excessive Executive Disbursements (End GREED) Act.
		2.Statement of
			 authorityCongress hereby
			 elects to use its authority under article I, section 8, clause 4, and article
			 I, section 8, clause 18, of the Constitution—
			(1)to establish a
			 uniform law on bankruptcy that applies to entities that have received
			 extraordinary financial assistance from the United States on or after September
			 1, 2008, and
			(2)to authorize the Attorney General of the
			 United States (hereinafter in this Act referred to as the Attorney General),
			 after consultation with the Secretary of the Treasury (hereinafter in this Act
			 referred to as the Secretary)—
				(A)to seek recovery
			 of previous excessive payments of compensation made by such entities after
			 receiving such assistance, and
				(B)to limit excessive
			 payments of compensation to be made by such entities.
				3.Recovery of
			 excessive compensation
			(a)Review of
			 contracts and paymentsThe
			 Attorney General, after consultation with the Secretary, on behalf of the
			 Government may review any employment contract made by a recipient entity, and
			 any payment made on or after September 1, 2008, by a recipient entity to an
			 employee.
			(b)Civil action for
			 fraudulent transferThe
			 Attorney General may commence a civil action in an appropriate district court
			 of the United States to avoid any payment made by a recipient entity to an
			 employee (including a payment under an employment contract) that was made on or
			 after September 1, 2008, if such entity received less than a reasonably
			 equivalent value in exchange for such payment and such entity—
				(1)was insolvent on
			 the date that such payment was made, not taking into account any—
					(A)line of credit,
					(B)loan, or
					(C)payment in
			 exchange for stock of such entity,
					received by
			 such entity from the United States on or after September 1, 2008, or(2)was engaged in
			 business or a transaction, or was about to engage in business or a transaction,
			 for which property remaining in the recipient entity was an unreasonably small
			 capital.
				For
			 purposes of this subsection, the Attorney General may avoid any transfer of an
			 interest of a recipient entity in property, or any obligation incurred by such
			 entity, that is avoidable under applicable law by a creditor holding an
			 unsecured claim against such entity.(c)Civil action To
			 avoid contractual obligations To pay excessive compensationThe Attorney General may commence a civil
			 action in an appropriate district court of the United States to limit the
			 amount of the compensation paid or payable on or after the date of the
			 enactment of this Act by a recipient entity under an employment contract if
			 such compensation is greater than an amount equal to 10 times the amount of the
			 mean amount of compensation paid or payable to nonmanagement employees of such
			 entity for any purpose during the calendar year in which compensation was paid
			 or payable by such entity.
			4.Subpoena
			 authorityThe Attorney General
			 is authorized to issue a subpoena requiring the attendance and testimony of
			 witnesses and the production of documentary evidence relating to any matter
			 relevant to the implementation of this Act, including the circumstances
			 surrounding any employment contract or payment of compensation, which subpoena,
			 in the case of contumacy or refusal to obey, shall be enforceable by order of
			 an appropriate district court of the United States.
		5.Rule of
			 constructionOther than
			 limiting compensation paid or payable under employment contracts or providing
			 for the recovery of previously paid compensation, nothing in this Act shall be
			 construed to have any impact on a recipient entity, its financial status, or
			 the financial status of its creditors.
		6.DefinitionsFor purposes of this Act—
			(1)the term employment contract
			 means an employment contract that provides for the payment of compensation
			 (including performance or incentive compensation, a bonus of any kind, or any
			 other financial return designed to replace or enhance incentive, stock, or
			 other compensation), and
			(2)the term recipient entity
			 means a person (including any subsidiary of such person) that receives, during
			 any period beginning on or after September 1, 2008, from the United
			 States—
				(A)a line of credit or a loan,
				(B)a payment in
			 exchange for stock of such person (or such subsidiary), or
				(C)any combination of
			 credit, loans, or payments,
				that exceeds
			 $10,000,000,000 in the aggregate.
	
		March 24, 2009
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
